JOHNSON, Chief Judge.
This is an appeal from an order of the Circuit Court of Duval County denying the appellants’ motion to vacate and set aside judgment and sentence, entered March 11, 1969.
On the same day notice of appeal was filed in this court, on to wit: March 19, 1969, the appellants also filed in the Circuit Court, Fourth Judicial Circuit of Florida, a petition for appointment of counsel and a “petition for writ of habeas corpus and/or other appropriate relief, pursuant to Rule 1.850 [33 F.S.A.].”
These appellants are no strangers to the courts, either State or Federal, their cause having been heretofore aired before the Florida Supreme Court and the United States District Court and the United States Fifth Circuit Court of Appeals, wherein, although technically on different pleadings, were substantially upon the same grounds as contained in the appeal sub judice.
Inasmuch as the appellants have not procured counsel, nor shown their right to court-appointed counsel in the present proceeding, and have not filed briefs, but, instead, have petitioned this court to act upon the appeal “forthwith,” so that they, the appellants, might proceed further in Federal court wherein apparently they hope to find more friendly ears to their murderers’ pleas for relief, this court has elected to adjudicate this matter on the merits. In order to grasp a more complete picture of the true situation, we have carefully studied the very comprehensive findings and adjudication of the Honorable Marion W. Gooding, Circuit Judge, Duval County, Florida, as contained in his order of March 11, 1969, which constitutes the basis for this appeal, and have studied the prior decisions of this court and of the Supreme Court of this state, cited by Judge Gooding as being reported in 140 So.2d 97, and we are again convinced that no error has been committed by the trial court and the order appealed from should be and is hereby affirmed.
WIGGINTON, J., concurs.
SPECTOR, J., specially concurs.